UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4262


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEWON LAMONT JAMISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:13-cr-00284-JAB-2)


Submitted:   September 25, 2014           Decided:   October 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Beechler, LAW OFFICES OF CHRISTOPHER A. BEECHLER,
Winston-Salem, North Carolina, for Appellant.     Andrew Charles
Cochran, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dewon    Lamont      Jamison       appeals       the    228-month     sentence

imposed      by    the     district     court         after     he     pled     guilty    to

interfering with commerce by robbery, in violation of 18 U.S.C.

§§ 1951(a), 2 (2012), and carrying and using, by discharging, a

firearm    during    and     in    relation      to     a     crime    of    violence,    in

violation of 18 U.S.C. § 924(c)(1)(A)(iii) (2012).                               Jamison’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738    (1967),      stating      that     he     has    found    no      meritorious

grounds      for   appeal        but   raising        Jamison’s       claims     that    the

district     court       improperly     sentenced        him    under       §   924(c)   and

improperly applied the enhancement in U.S. Sentencing Guidelines

Manual (“USSG”) § 3C1.2 (2013).                   Jamison was informed of his

right to file a pro se supplemental brief but has not done so.

We affirm.

             Jamison first argues that the district court erred by

sentencing him for discharging a firearm because a co-defendant,

not Jamison, discharged the firearm.                    This argument is precluded

by   Jamison’s     plea     of    guilty    on    the       § 924(c)    charge.         Next,

Jamison argues that the district court erred by imposing a two-

level enhancement under USSG § 3C1.2 for reckless endangerment

during flight.           Applying the relevant legal principles to the

evidence and testimony adduced at the sentencing hearing leaves

us without doubt that the district court did not clearly err in

                                            2
imposing the enhancement in this case.               See United States v.

Carter, 601 F.3d 252, 254-55 (4th Cir. 2010) (stating standard

of review and discussing § 3C1.2 enhancement).                      We therefore

conclude that the district court did not abuse its discretion in

sentencing Jamison.          See Gall v. United States, 552 U.S. 38, 51

(2007) (discussing appellate review of sentences).

            In accordance with Anders, we have reviewed the entire

record for any meritorious grounds for appeal and have found

none.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Jamison, in writing, of

his right to petition the Supreme Court of the United States for

further review.        If Jamison requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel   may   move    in    this   Court   for   leave    to     withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Jamison.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     this    Court   and   argument      would    not   aid    the

decisional process.

                                                                          AFFIRMED




                                        3